Appeal by employer and insurance carrier from an award for disability compensation covering the period from November 18, 1940, to February 3, 1941. Claimant was employed as a butcher, his work requiring him to enter a refrigerator from time to time during his working hours. Claimant *968contracted lobar pneumonia and the State Industrial Board found that such occupational disease was the result of the exposure to which he was subjected by reason of being obliged to enter and spend some time in the refrigerator of his employer. On November 16, 1940, claimant was obliged to work alone in his employer’s shop from 5:00 p. m. until closing time, at 1:30 a. m., as the employer and his wife, both of whom worked in the shop, were absent during those hours. On that date claimant suffered a severe chill at about 10:30 p. m. and on the following morning a doctor was called who disagnosed his illness as lobar pneumonia. He was disabled for some eleven weeks. The State Industrial Board held that the disability resulting from the lobar pneumonia was due to an occupational disease or an accidental injury within the meaning of the Workmen’s Compensation Law. There is substantial evidence to sustain the landings of the Board and the award should be affirmed. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Heffernan, Sehenck and Foster, JJ.